*923Opinion disidente emitida por el
Juez Asociado Señor Re-bollo López.
Un examen del expediente y de los autos originales re-vela que el Tribunal convenientemente omite señalar, en la sentencia mayoritaria que emite, varios aspectos, sucesos o incidentes ocurridos en el presente caso que, a nuestra ma-nera de ver las cosas, demuestran que en el mismo no se le ha hecho cumplida justicia al apelante Rosado Figueroa.
En primer lugar, se omite mencionar que a las dos (2) personas originalmente acusadas en el presente caso —al apelante Rosado Figueroa y al coacusado Elias Rodrí-guez— el Ministerio Fiscal les ofreció reducirle, si se decla-raban culpables, el delito imputado de soborno a un cargo por tentativa del mismo con una recomendación de que se le concediera un sentencia suspendida; oferta que el coacu-sado Rodríguez aceptó, disfrutando hoy en día de libertad condicional. Igualmente omite señalar el Tribunal que la razón por la cual rechazó dicha oferta el apelante Rosado Figueroa lo fue que él entendía que era totalmente ino-cente del cargo que se le imputaba. Nosotros los jueces no podemos ser tan ingenuos como para creer cosas que nadie más creería. Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961). Tenemos que asumir que la razón que tuvo el Es-tado para —no obstante, en palabras de la mayoría, encon-trarse ante un “tipo de conducta antisocial [que] mina la fe del Pueblo en el Gobierno” (opinión mayoritaria, pág. 914, citando a Pueblo v. Márquez y Bermúdez, 122 D.P.R. 93, 94 (1988)— ofrecer reducir la calificación del delito, con la pro-mesa de probatoria, lo fue que realmente no contaba con prueba, suficiente en derecho, para sostener y probar la acusación por el delito de soborno; situación que resulta evidente de un examen de la relación que de los hechos hacen las partes.
En segundo término, la mayoría no hace mención al-*924guna del hecho de que el apelante Rosado Figueroa —quien había renunciado a su derecho a juicio por jurado ante el Hon. Juez Ahmed Arroyo Pérez— infructuosamente intentó retirar dicha renuncia al percatarse de que su caso se iba a ventilar ante otro magistrado distinto; esto es, ante el Hon. Juez Hiram Torres Rigual. Aquellos que han prac-ticado la profesión en el campo de lo criminal están cons-cientes del hecho de que uno de los factores principales que tanto el acusado como su abogado toman en consideración, al decidir si renuncian o no a dicho derecho, lo es el magis-trado en particular ante quien se va a ventilar el caso. Ello, dicho sea de paso, es algo enteramente legítimo. No es lo mismo ver un caso, por ejemplo, ante un juez de mucha experiencia en la Judicatura que ante uno que lleva muy poco tiempo ocupando tan honrosa posición, como tampoco es lo mismo ver un caso ante un juez que, con anterioridad a su juramento como tal, practicó la profesión de abogado que dilucidar el mismo ante un magistrado que, por esos designios de Dios, obtuvo su nombramiento sin nunca antes haber practicado la misma antes de su nombramiento como tal. A nuestra manera de ver las cosas, el juicio por tribunal de derecho debe ser celebrado, de ordinario, ante el juez ante quien el acusado renunció el derecho constitucio-nal ajuicio por jurado.
Por último, e independientemente del hecho de que no tenemos duda alguna de que el Ledo. Víctor M. Casals es un abogado ducho y competente en esta materia, somos del criterio que el tribunal de instancia erró al descalificar, de manera sumaria, como abogado del apelante Rosado Figueroa al Ledo. Reinaldo M. Arroyo. Nada en la ley que creó el cargo de Fiscal Especial Independiente —y, por ende, el de “fiscal delegado”— impedía que esta persona actuará como abogado en el presente caso. Ello no es un error sin importancia. El apelante tenía el derecho a ser representado por el abogado, o los abogados, de su *925selección. El mero hecho de que el apelante contara con otro abogado competente no es suficiente, de por sí, para pri-varlo de los servicios de un sequndo abogado.
La determinación que hoy hace el Tribunal a estos efec-tos resulta ominosa para la práctica de la profesión en el campo de lo criminal. Es completamente usual y normal que un acusado sea representado por más de un abogado. Ello ocurre todos los días. De esta forma, no sólo se com-parten, y dividen, responsabilidades sino que se logra au-nar talento en defensa de los mejores intereses de un cliente.
La errónea decisión que hoy emite el Tribunal es un ejemplo más, y consecuencia, de la falta de experiencia y conocimiento de los integrantes del mismo en el campo de lo criminal. Para el apelante Rosado Figueroa, y su fami-lia, dicha situación resulta ser no sólo lamentable sino trágica.